NUMBER 13-19-00480-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


FORD MOTOR COMPANY,                                                     Appellant,

                                             v.

MARIA CRUZ LOPEZ, INDIVIDUALLY
AND AS REPRESENTATIVE OF DAVID
TORRES CRUZ, AN INCAPACITATED ADULT                                      Appellee.


                  On appeal from the 357th District Court
                       of Cameron County, Texas.


                         MEMORANDUM OPINION

             Before Justices Longoria, Hinojosa, and Tijerina
               Memorandum Opinion by Justice Hinojosa

      Appellant Ford Motor Company (Ford) appeals the trial court’s order denying its

special appearance. Appellee Maria Cruz Lopez, individually and as representative of

David Torres Cruz, an incapacitated adult, sued Ford alleging various causes of action

after Lopez and Cruz were injured in an accident while driving a 2009 Ford Escape. In
one issue, Ford argues the trial court erred in denying its special appearance because

Lopez’s suit does not arise out of or relate to Ford’s contacts with Texas as necessary to

establish specific personal jurisdiction. We affirm.

                                   I.      BACKGROUND

       Lopez was driving a 2009 Ford Escape in Brownsville, Texas, with her son Cruz

as a passenger when another vehicle entered Lopez’s lane and collided with her vehicle.

Both Lopez and Cruz suffered injuries from the collision. The accident rendered Cruz

permanently incapacitated. Lopez sued Ford in Texas alleging theories of negligence,

breach of warranty, strict product liability, as well as design, manufacturing, and marketing

defects. Specifically, Lopez claimed that Ford’s rear seat restraint design resulted in

injuries to herself and Cruz.

       Ford filed a special appearance, arguing that it was not subject to general personal

jurisdiction in Texas because it is incorporated in Delaware and headquartered in

Michigan. Ford further argued that it was not subject to specific personal jurisdiction in

Texas because the vehicle at issue was designed, manufactured, and sold by Ford

outside of Texas, and thus Lopez’s claims did not arise out of Ford’s contacts with the

forum. Ford attached evidence establishing that the vehicle at issue was designed in

Michigan, assembled in Missouri, and originally sold in Mexico. Ford maintained that the

only connection between Lopez’s claims and Texas was Lopez’s decision to drive the

vehicle to Texas.

       After conducting jurisdictional discovery, Lopez filed a response to Ford’s special

appearance. Lopez argued that the trial court had specific jurisdiction over Ford because


                                             2
it placed the 2009 Ford Escape in the stream of commerce while also specifically targeting

Texas as a market for the Escape and other products. Lopez argued that it was legally

insignificant that this particular Escape was sold outside of Texas.

       The jurisdictional record established that Ford: (1) designed, manufactured, and

marketed the vehicle at issue; (2) has sales/service centers, distributors, and authorized

dealers throughout Texas; (3) employs people in Texas to perform sales, service, and

parts-distribution functions; (4) has sold 9,574 2009 Ford Escapes in Texas; and (5)

advertises and markets Ford vehicles generally in Texas.

       Following a hearing, the trial court signed an order overruling Ford’s special

appearance. This interlocutory appeal followed. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(a)(7).

       After the parties filed their appellate briefs, the United States Supreme Court

issued its decision in Ford Motor Co. v. Montana Eighth Judicial District Court, __ U.S.

__, 141 S. Ct. 1017, 209 L.Ed.2d 225 (2021), which addressed whether Ford was subject

to specific jurisdiction in the states of Montana and Minnesota on similar facts. The parties

have filed letter briefs with the Court addressing the impact of this decision.

                               II.     STANDARD OF REVIEW

       “A court must have both subject matter jurisdiction over a case and personal

jurisdiction   over   the   parties   to   issue   a   binding   judgment.”       Luciano   v.

SprayFoamPolymers.com, LLC, 625 S.W.3d 1, 7–8 (Tex. 2021); Spir Star AG v. Kimich,

310 S.W.3d 868, 871 (Tex. 2010). Personal jurisdiction involves a court’s ability to bind a

particular party to that judgment. Luciano, 625 S.W.3d at 8; CSR Ltd. v. Link, 925 S.W.2d


                                             3
591, 594 (Tex. 1996). A special appearance allows a nonresident to appear in a Texas

court for the limited purpose of challenging the court’s exercise of personal jurisdiction.

See TEX. R. CIV. P. 120a(1).

       Whether a trial court has personal jurisdiction over a party is a legal issue which

we review de novo. Luciano, 625 S.W.3d at 8; Spir Star, 310 S.W.3d at 871; BMC

Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002). In resolving this legal

question, the trial court may be required to decide questions of fact. Luciano, 625 S.W.3d

at 8; Am. Type Culture Collection, Inc. v. Coleman, 83 S.W.3d 801, 806 (Tex. 2002).

“When, as here, the trial court does not issue findings of fact and conclusions of law with

its judgment, we presume all factual disputes were resolved in favor of the trial court’s

decision unless they are challenged on appeal.” Luciano, 625 S.W.3d at 8; see Coleman,

83 S.W.3d at 806.

                               III.   PERSONAL JURISDICTION

       “Texas courts may assert personal jurisdiction over a nonresident if (1) the Texas

long-arm statute authorizes the exercise of jurisdiction and (2) the exercise of jurisdiction

is consistent with federal due-process guarantees.” Luciano, 625 S.W.3d at 8 (citing TV

Azteca v. Ruiz, 490 S.W.3d 29, 36 (Tex. 2016)); see U.S. CONST. amend. XIV, § 1. The

Texas long-arm statute permits jurisdiction over a nonresident doing “business in this

state” if the nonresident “commits a tort in whole or in part in this state.” TEX. CIV. PRAC.

& REM. CODE ANN. § 17.042(2). With respect to federal due process protections, “a

tribunal’s authority depends on the defendant’s having such ‘contacts’ with the forum

State that ‘the maintenance of the suit’ is ‘reasonable, in the context of our federal system


                                             4
of government,’ and ‘does not offend traditional notions of fair play and substantial

justice.’” Ford Motor Co., 141 S. Ct. at 1024 (quoting Int’l Shoe Co. v. Washington, 326

U.S. 310, 316–17 (1945)).

       “A defendant’s contacts with the forum can give rise to either general or specific

jurisdiction.” Id. A Texas court may exercise general jurisdiction only when a non-resident

defendant is “essentially at home” in the State. Id. A corporation is “at home” where it is

incorporated or where it has its principal place of business. Id. General jurisdiction

extends to any and all claims brought against a defendant, even if they do not relate to

the forum state or the defendant’s activity in that state. Id. The parties agree that Texas

courts do not have general jurisdiction over Ford because it is headquartered and

incorporated outside of Texas.

       The minimum contacts necessary for specific jurisdiction are established if (1) the

defendant purposefully avails itself of the privilege of conducting activities in the forum

state, and (2) the suit arises out of or relates to the defendant’s contacts with the forum.

Luciano, 625 S.W.3d at 8–9; see Bristol-Myers Squibb Co. v. Superior Ct. of Cal., ___

U.S.___, __, 137 S. Ct. 1773, 1780 (2017). In the context of product liability cases, Texas

courts employ the stream-of-commerce doctrine to determine purposeful availment.

Luciano, 625 S.W.3d at 9. In essence, that doctrine provides that a seller’s awareness

that the stream of commerce will bring its product into the forum state does not amount

to purposeful availment absent additional conduct evincing an intent or purpose to serve

the market in the forum state. Id. Such conduct may include advertising, soliciting

business through salespersons, or using a distribution system that brings the product into


                                             5
the forum state. Id. Ford concedes that it has purposefully availed itself of Texas, but it

maintains that Lopez’s claims do not arise out of or relate to its contacts with the State.

       The “arises from or relates to” element of specific jurisdiction requires a nexus

between the nonresident defendant, the litigation, and the forum state. Id. at 14. The

Texas Supreme Court has held that this “relatedness” requirement is satisfied by a

substantial connection between the nonresident defendant’s contacts and the operative

facts of the litigation. Id. In its initial brief, Ford contended that Lopez’s claims did not meet

the relatedness requirement because the vehicle at issue was designed, manufactured,

and sold outside of Texas. Since Ford filed that brief, the United States Supreme Court

squarely rejected many of Ford’s arguments in Ford Motor Co., holding that the plaintiffs’

claims related to Ford’s contacts with the forum states, despite the vehicles not having

been designed, manufactured, or sold in those states. 141 S. Ct. at 1032. In Luciano, the

Texas Supreme Court summarized Ford Motor Co. as follows:

       Ford argued that a state court would have jurisdiction only if the company’s
       conduct in the state “gave rise to” the plaintiff’s claims, a causal link that
       exists only if the company designs, manufactures, or sells the particular
       vehicle involved in an accident in the forum state. Id. at 1023, 1026. The
       place of accident or injury becomes immaterial. See id. at 1023.

               The Supreme Court rejected that argument, holding that “when a
       company like Ford serves a market for a product in a State and that product
       causes injury in the State to one of its residents, the State’s courts may
       entertain the resulting suit.” Id. at 1022. A “causation-only approach finds
       no support in [the] Court’s requirement of a ‘connection’ between a plaintiff’s
       suit and a defendant’s activities.” Id. at 1026 (citing Bristol-Myers, 137 S.
       Ct. at 1776). Instead, due process demands that a suit “arise out of or relate
       to” the defendant’s contacts with the forum. Id. (quoting Bristol-Myers, 137
       S. Ct. at 1780). The first half of that standard, the Court said, “asks about
       causation.” Id. The latter half “contemplates that some relationships will
       support jurisdiction without a causal showing.” Id. “That does not mean
       anything goes,” the Court warned, because “‘relate to’ incorporates real

                                                6
      limits” to adequately protect nonresident defendants. Id.

              The Court equated Ford Motor Co. to World-Wide Volkswagen [Corp.
      v. Woodson]—what it described as the “paradigm case” for specific
      jurisdiction. [444 U.S. 286, 297–298 (1980)]. In World-Wide Volkswagen,
      the Ford Court observed, both Audi—the manufacturer—and
      Volkswagen—the nationwide importer—were subject to specific jurisdiction
      in Oklahoma because their business “deliberately extended into [that
      state].” Id. at 1027. The forum state could thus hold the companies
      accountable for injuries “even though the vehicle had been designed and
      made overseas and sold in New York.” Id.

625 S.W.3d at 15.

      It is plainly clear, and Ford concedes, that the facts of this case are almost identical

to those in Ford Motor Co. Ford notes one distinguishing factor though—Lopez and Cruz

are not residents of Texas. Focusing on this distinction, Ford maintains that Ford Motor

Co. should be read as requiring the presence of each of three factors before a forum may

exercise specific jurisdiction over it: (1) a resident plaintiff; (2) a global car company,

extensively serving the state; and (3) an in-state accident. Ford argues:

      Like it does in Montana and Minnesota, Ford seeks to serve the Texas
      market. It has the same extensive contacts here as it does in Montana and
      Minnesota. There is no dispute that the accident in this case occurred in
      Texas. Two of the requirements are met, but not the third. What role does
      the plaintiff’s residency play in the proper exercise of specific jurisdiction?
      No doubt the plaintiff here will argue, “none.” If the plaintiff here were a
      Texas resident, this Court could exercise specific jurisdiction, and Ford
      would have at this juncture conceded as much, as it has in other cases that
      match the fact pattern in [Ford Motor Co.] But these facts are different. The
      question is whether it matters. It does.

      Ford maintains that the residence of the plaintiff now matters, while conceding that

this factor has previously had limited relevance to the personal jurisdiction analysis. See

Walden v. Fiore, 571 U.S. 277, 284 (2014) (“We have consistently rejected attempts to

satisfy the defendant-focused ‘minimum contacts’ inquiry by demonstrating contacts

                                             7
between the plaintiff (or third parties) and the forum State.”). In reconciling the United

States Supreme Court’s jurisprudence on this issue, we read Ford Motor Co.’s reference

to a resident plaintiff not as a requirement for the exercise of personal jurisdiction but as

a relevant factor insofar as it connects the injury to the forum state. See Ford Motor Co.,

141 S. Ct. at 1031–32 (explaining that “the place of a plaintiff‘s injury and residence . . .

still may be relevant in assessing the link between the defendant’s forum contacts and

the plaintiff’s suit—including its assertions of who was injured where”) (emphasis added).

The Texas Supreme Court has recently interpreted Ford Motor Co. in a similar manner,

emphasizing the occurrence of injury in the State:

       While “plaintiff’s residence in the forum State is not a separate requirement”
       for specific jurisdiction and “lack of residence will not defeat jurisdiction
       established on the basis of defendant’s contacts,” Keeton, 465 U.S. at 780,
       104 S.Ct. 1473, that the lawsuit arises from an injury which occurred in the
       forum state is a relevant part of the relatedness prong of the analysis, Ford
       Motor Co., 141 S. Ct. at 1028 (“Each plaintiff’s suit, of course, arises from a
       car accident in one of those States.”); cf. Bristol-Myers, 137 S. Ct. at 1782
       (holding that the connection between the nonresidents’ claims and the
       forum was weak because the “relevant plaintiffs are not California residents
       and do not claim to have suffered harm in that State”).

Luciano, 625 S.W.3d at 16–17 (emphasis added). This reading is reinforced by Justice

Alito’s concurring opinion in Ford Motor Co.:

       [W]e merely follow what we said in [World-Wide Volkswagen 444 U.S. at
       297–298], which was essentially this: If a car manufacturer makes
       substantial efforts to sell vehicles in States A and B (and other States), and
       a defect in a vehicle first sold in State A causes injuries in an accident in
       State B, the manufacturer can be sued in State B. That rule decides these
       cases.

141 S. Ct. at 209 (Alito, J., concurring). Notably, World-Wide Volkswagen, which the Ford

Motor Co. majority and concurring opinions extensively rely on, involved New York


                                             8
residents injured in Oklahoma. 1 See 444 U.S. at 288.

        We conclude that the non-residence status of the plaintiffs in this case does not

preclude Texas from exercising jurisdiction over Ford. Rather, we look to the relation

between Ford’s contacts with Texas and the plaintiffs’ claims. Here, Ford “served a

market” in Texas “for the very vehicle[] that the plaintiffs allege malfunctioned and injured

them” in Texas. Ford Motor Co., 141 S. Ct. at 1028. “[T]here is a strong ‘relationship

among the defendant, the forum, and the litigation’—the ‘essential foundation’ of specific

jurisdiction.” Id. (quoting Helicopteros Nacionales de Colombia, S. A. v. Hall, 466 U.S.

408, 414 (1984)); see Luciano, 625 S.W.3d at 17 (“It is sufficient that SprayFoam intended

to serve a Texas market for the insulation that the Lucianos allege injured them in this

lawsuit.”). Accordingly, we hold that the trial court properly determined that it had personal

jurisdiction over Ford in this case. See Luciano, 625 S.W.3d at 8; Spir Star, 310 S.W.3d

at 871. We overrule Ford’s sole issue.

                                         IV.      CONCLUSION

        We affirm the trial court’s order denying Ford’s special appearance.


                                                                          LETICIA HINOJOSA
                                                                          Justice

Delivered and filed on the
31st day of August, 2021.


         1 The United States Supreme Court held that a nonresident automobile retailer and its wholesaler

did not have sufficient contacts to Oklahoma for that State to exercise personal jurisdiction. World-Wide
Volkswagen Corp. v. Woodson, 444 U.S. 286, 299 (1980). However, the Court noted that the same would
not be true for the manufacturer and nationwide importer of the vehicle, which targeted Oklahoma for the
sale of its goods. Id. at 297–98 (“The forum State does not exceed its powers under the Due Process
Clause if it asserts personal jurisdiction over a corporation that delivers its products into the stream of
commerce with the expectation that they will be purchased by consumers in the forum State.”).
                                                    9